Citation Nr: 0524943	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  99-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1954.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, in part, denied the veteran service 
connection for a skin disorder.  

The RO remanded this claim to the RO for additional action in 
July 2000, and in February 2002, the veteran testified in 
support thereof.  In July 2002, the Board affirmed the RO's 
December 1998 decision.  

The veteran appealed the Board's July 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a Joint Motion for Remand and to Stay Further 
Proceedings (joint motion) filed in December 2002, the Court 
vacated the Board's July 2002 decision and remanded the claim 
for readjudication in accordance with the joint motion.  In 
June 2004, the Board in turn remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional action. 

For the reason that follows, the Board again remands this 
claim to the RO via AMC.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to this claim.


REMAND

The veteran alleges that he is entitled to service connection 
for a skin disorder that initially manifested in service, 
possibly secondary to bodily exposure to fuel oil.  
Additional action is necessary before the Board can decide 
this claim.

In its prior remand issued in June 2004, the Board directed 
AMC to make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA skin examination 
for the purpose of determining the etiology of any skin 
disorder shown to exist.  The Board also directed AMC to 
request the examiner conducting the examination to offer an 
opinion as to "whether any skin disorder shown to exist is 
at least as likely as not related to the veteran's period of 
active service, including his alleged in-service skin 
symptoms."  

AMC subsequently complied, but the examiner who conducted the 
April 2005 VA skin examination did not provide the requested 
opinion.  Rather, based on a thorough review of the claims 
file and a thorough evaluation, the examiner diagnosed 
psoriasis and seborrheic dermatosis and found that those 
conditions would not have been induced by military 
activities.  He further found that, although the veteran 
might have noticed these conditions in service, his service 
did not cause them to occur.  Based on a lack of medical 
evidence of skin treatment prior to 1977, he concluded that 
he could not opine any causation or aggravation of a skin 
condition by military service; however, because the veteran 
served in combat the examiner can rely upon the veteran's 
reported history of skin symptoms in arriving at his medical 
opinion.  

An opinion as to whether any skin disorder shown to exist is 
at least as likely as not related to the veteran's period of 
active service, including his alleged in-service skin 
symptoms, is necessary because service connection may be 
granted for a disability that initially manifested in service 
even though such a disability was not caused by service or 
military activities.    

In light of the foregoing and to ensure the veteran due 
process of law, the Board must remand the claim of 
entitlement to service connection for a skin disorder to AMC 
for completion of the previously requested development.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with remand orders).

This case is REMANDED for the following action:

1.  AMC should forward the claims file to 
the examiner who conducted the April 2005 
VA skin examination for the purpose of 
obtaining an addendum opinion.  AMC 
should ensure that this opinion includes 
the following pertinent information: 

a) consideration of the descriptions 
of the skin symptoms the veteran 
allegedly experienced in service 
(reported during September 1998, 
April 2001 and April 2005 VA 
examinations and a February 2002 
hearing, and in August 2000 and 
October 2000 written statements);  

b) an opinion indicating whether it 
is at least as likely as not (50 
percent or greater likelihood) that 
any current skin disorder(s) shown 
to exist is/are related to or had 
its onset in service, including his 
alleged in-service skin symptoms as 
described (although there is no 
medical evidence confirming that the 
veteran experienced these skin 
symptoms as alleged, assume that he 
did and determine whether they 
represent the initial manifestations 
of any current skin disabilities 
shown to be present); 

c) detailed, supportive rationale, 
with specific references to the 
record. 

2  AMC should then readjudicate the 
veteran's claim of entitlement to service 
connection for a skin disorder based on a 
consideration of all of the evidence of 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

